Citation Nr: 0815068	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-26 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied service connection claim for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1960 to May 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.      

In this decision, the Board grants the veteran's claim to 
reopen his previously denied claim for service connection for 
PTSD.  The underlying issue of service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The RO denied the veteran's service connection claim for 
PTSD in an unappealed November 1993 rating decision that 
became final.  

2.	In December 2004, the veteran filed a claim to reopen his 
service connection claim for PTSD.          

3.	In the May 2005 rating decision currently on appeal, the 
RO denied the veteran's claim to reopen his service 
connection claim for PTSD.    

4.	The veteran has submitted new and material evidence that 
warrants a reopening of his service connection claim for 
PTSD.      


CONCLUSIONS OF LAW

1.	A November 1993 rating decision that denied the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (2002); 38 C.F.R. § 20.200 (2007).   

2.	New and material evidence has been submitted to reopen the 
veteran's claim of service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim to reopen, the Board has determined that the 
evidence supports a grant of the veteran's claim to reopen.  
Consequently, any lack of notice and/or development under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/development would be an 
inefficient use of VA time and resources.  

II.  The Claim to Reopen the Service Connection Claim for 
PTSD

The veteran has been diagnosed with PTSD since June 1989.  He 
contends that this disorder relates to service.  The RO 
originally denied the veteran's service connection claim for 
PTSD in a November 1993 rating decision.  The veteran filed a 
notice of disagreement against that decision, but did not 
appeal the decision to the Board.  Thus, the RO's decision 
became final.  See 38 U.S.C.A. § 7105 (2002); 38 C.F.R. 
§ 20.200 (2007).   

The veteran filed a claim to reopen his service connection 
claim in December 2004.  In the May 2005 rating decision on 
appeal, the RO denied his claim.  For the reasons set forth 
below, the Board disagrees with that decision, and finds that 
a reopening is appropriate here based on the submission of 
new and material evidence.    

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying service 
connection claim therefore, the Board must first decide 
whether VA has obtained new and material evidence since the 
final November 1993 rating decision that denied the veteran's 
service connection claim for PTSD.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2007); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, the RO denied the veteran's service connection claim 
for PTSD in November 1993.  To determine whether new and 
material evidence has been submitted since then, the Board 
must compare the evidence of record at the time of the 
November 1993 rating decision with the evidence of record 
received since that decision.  

	Evidence of Record Considered in the November 1993 
Rating Decision 

The relevant evidence of record in November 1993 consisted of 
statements from the veteran; service medical records; VA 
treatment records; June 1975 and October 1976 letters from VA 
psychiatrists noting tension, nervousness, drug abuse, a 
"borderline state", group therapy, anger, and "borderline 
personality organization"; an October 1976 VA compensation 
examination report noting complaints of recurring dreams of 
fighting in Vietnam, and noting a diagnosis of neurologic 
depression; a VA hospital summary report, reflecting 
inpatient treatment from October to November 1979, which 
notes a diagnosis of anxiety neurosis; a February 1984 VA 
medical report noting the veteran's attendance at a mental 
hygiene clinic for therapy, and reflecting a diagnosis of 
adjustment disorder with depressive mood; a VA hospital 
report noting inpatient treatment from May to June 1989 for 
adjustment disorder with depressed mood, and for PTSD; a July 
1989 letter from the veteran's treating psychologist (Dr. 
H.S., Ph.D) which notes the veteran's PTSD, and attributes 
the symptoms to civilian employment in 1990; a VA hospital 
summary report, reflecting inpatient treatment from March 
1993 to April 1993, which notes diagnoses of adjustment 
disorder with mixed emotional features, and drug abuse; a 
September 1993 VA compensation examination report which notes 
diagnoses of PTSD, depressive reaction, and drug abuse, but 
which does not opine on whether the veteran's PTSD relates to 
service; and service records evidencing the veteran's service 
in Vietnam.  

In sum, the evidence in November 1993 demonstrated that the 
veteran had PTSD and served in Vietnam.  But the RO denied 
the veteran's claim because it found that the evidence of 
record did not corroborate the veteran's claimed stressors.  
See 38 C.F.R. § 3.304(f) (2007).  As such, the RO denied the 
veteran's service connection claim.  Again, that November 
1993 decision became final.  It is therefore not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

	Evidence Received Since the November 1993 Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
relevant evidence that has been added to the record since the 
final November 1993 rating decision.  Since that decision, 
the relevant evidence that VA has received consists of 
additional statements from the veteran; an October 1989 
letter from Dr. H.S. (apparently received by the RO in 
February 2005) in which the veteran's treating therapist 
attributes his PTSD to service in Vietnam, and to stress 
related to civilian employment; a December 2004 private 
medical report in which the physician finds PTSD related to 
service; a May 2005 VA compensation examination report which 
notes PTSD, but which does not offer an opinion on etiology; 
an October 2007 letter from Dr. H.S. reiterating the 
veteran's diagnosis of PTSD, and his opinion that the 
veteran's service relates to this disorder; and additional 
service records showing that the veteran's unit participated 
in the TET 69 "Counter Offensive" campaign and the VN 
summer-fall 1969 campaign.    

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the November 
1993 final rating decision.  Moreover, the Board finds 
certain of this new evidence to be material evidence - the 
letters from Dr. H.S. directly relate PTSD to service as does 
the private medical report, and the additional service 
records provide further detail on the veteran's service in 
Vietnam.  In short, this evidence addresses the central 
unestablished fact necessary to substantiate the veteran's 
claim - that the veteran incurred PTSD as a result of in-
service stressors.  The evidence is therefore not only new, 
but is material as well.  38 C.F.R. § 3.156(a).  See Hickson 
v. West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the veteran's claim to reopen the claim for 
service connection for PTSD is granted.   Having reopened the 
veteran's claim, the next question is whether the Board is 
permitted to conduct a de novo review at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims 
to reopen, the Board must determine whether the veteran has 
been given adequate notice of the need to submit evidence or 
argument on that question, and an opportunity to address the 
question at a hearing, and, if not, whether the veteran is 
prejudiced thereby).  
In this matter, the Board finds a remand appropriate.  
Additional development is necessary into the veteran's 
claimed stressors in Vietnam.  See 38 C.F.R. § 3.304(f) 
(2007).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  


REMAND

The veteran claims that he incurred PTSD in Vietnam as a 
result of being subjected to sniper fire, mortar attacks, and 
rocket attacks, of witnessing three fellow soldiers killed by 
sniper fire, of seeing a dead and castrated Marine floating 
in water, of killing a Vietnamese teenager saddled with a 
booby trap, and of being surrounded by mortar explosions on 
an airstrip while on a flight departing Vietnam.       

The record is not clear regarding the nature of the veteran's 
duties while in service.    

The Board therefore finds further development of this issue 
necessary.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
provided an additional opportunity to 
submit a detailed and specific statement 
of his stressors during his service.  He 
should be notified of the importance of 
providing dates, locations, unit 
assignments, and names.  

2.  Any pertinent information obtained, 
as well as previous statements, should be 
compiled and submitted the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) (formerly USASCRUR) and/or any 
other appropriate location, for 
verification of the stressors, as well as 
verification of any attacks he may have 
sustained in service.    

3.  Any additional development deemed 
necessary under the VCAA should be 
completed, including a specific 
determination as to whether a VA 
examination with a nexus opinion is 
warranted in light of any new findings 
regarding the veteran's stressors.  

4.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal for which a notice of disagreement 
has been filed, remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


